232 P.3d 996 (2010)
235 Or. App. 570
In the Matter of the MARRIAGE OF Bret M. HIXSON, Petitioner-Respondent, and
Debralee Hixson, Respondent-Appellant.
0530571; A136730.
Court of Appeals of Oregon.
On Appellant's Petition for Reconsideration May 11, 2010.
Respondent's Response to Petition for Reconsideration May 14, 2010.
Decided June 9, 2010.
*997 John L. Barlow and Barnhisel Willis Barlow & Stephens, PC, for petition.
Pamela S. Hediger, Laurie J. Hart, and Evashevski, Elliott, Cihak & Hediger, P.C., for response.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Wife has filed a petition for reconsideration of our opinion in this marital dissolution case, requesting clarification of our disposition. The dissolution judgment awarded wife an equalizing judgment of $25,777. In our previous opinion, 235 Or.App. 217, 230 P.3d 946 (2010), we ordered a modification of the property division to provide wife with an additional $140,800, as wife's just and proper share of the marital appreciation of husband's veterinary clinic. Our disposition stated: "Dissolution judgment modified to award wife an additional $140,800, to be paid in monthly installments over 10 years; otherwise affirmed."
In her petition for reconsideration, wife notes that, in his reply brief, husband conceded that wife was entitled an equal share of the after-tax balance of his profit-sharing account, $29,384, and that the judgment should be revised accordingly. Wife inquires whether this court also intends for husband to pay that amount in addition to the original equalizing judgment of $25,777 and the additional $140,800 awarded in our disposition. We conclude that the current disposition reflects a just and proper division of the marital property and adhere to it. Thus, the total equalizing judgment is $166,577, to be paid in monthly installments over 10 years.
Reconsideration allowed; opinion clarified and adhered to as clarified.